Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to the American Peace Commissioners, 29 May 1783
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John,Franklin, Benjamin,Jay, John


Gentlemen
Amsterdam 29 May 1783.

We observe by the favour of your Excellencies most honour’d letter of 22 Inst. that Mr. Grand has laid before your Excs. a state of the Affairs of the United States under his Care; and that the Dispositions made upon him are Such, that therefore your Excs. advise us to remit to Mr. Grand on account of Said States a sum of half a Million Livres Tournois, if the Cash in our hands, compared with the Drafts made upon us will allow it.
We take the liberty in answer to this, to assure your Excs. that we would be very Sorry to observe, that the Drafts for Congres might Suffer a disappointment any where, and that we would gladly contribute to prevent such a misfortune, but we are obliged in the present Case to represent to your Excs. that it is impossible for us to make the Comparison which your Excs. mention, because we know that there are at least running 22 bills from Mr. Morris upon us, of which we don’t know the Amount, Since we got not his advise, and Since the letters are not offered for acceptance. This we know by the numbers of the bills which we already accepted, being from No. 1 till 27 together ƒ150000. and No. 50 of ƒ100,000—. We want also to know the Amount of the No. 28 till 49, which may be presented every moment, and as soon as we will be informed about it, we promise to make that comparison, and to write again to your Excellencies, if the State of the Cash in our hands will permit us to comply with your advise. For we beg your Excs. to observe, by the Amount of the bill No. 50, that there is some times opportunity for large bills, and consequently it is quite impossible to make any Supposition upon the whole Amount of 22 bills, and We should be Sorry in case by paying out a Sum of 500/m £[₶], for which we have no proper authority, we should be in want for the payment of those Drafts, as may be made upon us in consequence of the informations, which Congress might have received about the Success of the Loan. We beg to consider this and to let us know in answer to this your advise, how in such a case we should do, without displeasing our principals?
We hope that, after having considered what we have mentioned, your Excellenties will jusify us, if we Should wish to be excused from complying with their advise.
However since it comes from so respectable a society, we think we could do it either for the whole Sum of £[₶]500,000 or part of it upon the following two Conditions.
10. That your Excs. in your respective Qualitie’s should properly authorize us to furnish that Sum to Mr. Grand, out of the Stock of Money of the United States in our hands, and be guarant for the approbation of Congres. It is our humble opinion that your Excs. can better do this, then we, who are not so good informed about the particulars of the Affairs of the United States, and of their concerns as your Excellencies

20. That Mr. Grand should give his Engagement to us, that in case the Dispositions of Congress upon us should exceed the Amount of the Cash in our hands, and we also should want a restitution of the Money remitted to him, he in that case will pay our drafts upon him for that purpose, on account of the United states.
If your Excellencies think it convenient to do the matter upon this footing, we beg to let us know in answer to this your resolution, and against what time Mr. Grand should wish to receive the remittances.
With much respect, we have the honour to be / Gentlemen / of your Excellencies, / the most humble and obedt. Servts
Wilhem & Jan Willink
Nics. & Jacob van Staphorst.
de la Lande & fynje

